DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1, 3, 7, and 16, in the reply filed on 1/19/2020 is acknowledged.  The traversal is on the ground(s) that there is a unity of invention as Murray does not teach the amended claims.  This is not found persuasive because a new reference Wang et al. (US 2015/0064169 A1) teach an enzyme cleavable peptide Leu-Pro-Ile-Lys-Thr-Phe-Arg-Gly (SEQ ID NO: 25) connects to a polypeptide linker of GGGGS (SEQ ID NO: 149) leading to the peptide of (Leu-Pro-Ile-Lys-Thr-Phe-Arg-Gly)-GGGGS of GGGGS-(Leu-Pro-Ile-Lys-Thr-Phe-Arg-Gly), reading on the instant claim 1. See office action in the following for details. Furthermore, the reverse amino acid sequence in claim 3 (SEQ ID NO: 52 as defined in the specification p8, line 1-2) is distinct from the peptide sequence of SEQ ID NO: 51. Thus, this application lacks unity of invention and the argument is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
In response to species election, applicant elected species as follows reading on claims 1, 7, and 16. A reverse peptide sequence of SEQ ID No: 30 in claim 3 does not read on SEQ ID NO: 30; thus, claim 3 is further withdrawn.

    PNG
    media_image1.png
    109
    748
    media_image1.png
    Greyscale

Claims 3, 9-15, 17, 19, 28-33, and 40 are withdrawn from further consideration pursuant invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/19/2021.

Claim Status
Claims 1, 3, 7, 9-17, 19, 28-33, and 40 are pending. 
Claims 2, 4-6, 8, 18, 20-17, 34-39, and 41 are cancelled.
Claims 3, 9-15, 17, 19, 28-33, and 40 are withdrawn as being directed to a non-elected invention, the election having been made on 1/19/2021.
Claims 1, 7, and 16 have been examined.

Priority
This application is a 371 of PCT/EP2018/063439 filed on 05/23/2018, which claims foreign priority of EP 17172584.9 filed on 05/23/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear with respect to the phrase “the linker at the N- and/or C-terminus has a length of at least three amino acid residues selected from the group consisting of poly-Gly and Gly-rich linkers”. The metes and bounds of the phrase is unclear because the phrase does not distinctly define whether a linker only consists of the poly-Gly or Gly-rich peptide sequence, or the at least three amino acid residues of poly-Gly or Gly-rich linker peptide sequence also further comprising extra peptide sequences in addition to the poly-Gly or Gly-rich linker peptide sequence. Claim 16 is rejected as depending on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang et al. (US 2015/0064169 A1).


    PNG
    media_image2.png
    451
    756
    media_image2.png
    Greyscale

Wang et al. teach a protease cleavage site/peptide is Leu-Pro-Ile-Lys-Thr-Phe-Arg-Gly (SEQ ID NO: 25). Wang et al. teach a protease cleavage site/peptide further conjugated to a linker peptide GGGGS (SEQ ID NO: 149)[0020], leading to a peptide sequence of N-terminal (GGGGS)-(Leu-Pro-Ile-Lys-Thr-Phe-Arg-Gly) or (Leu-Pro-Ile-Lys-Thr-Phe-Arg-Gly)-(GGGGS) and satisfying the limitation shown as follows.
Formula
Criteria
Wang et al.
Gly linker or Absence
 
GGGGS or Absence
X1
AVILMFWCPG
L
X2
AVILMFWCPG
P
X3
AVILMFWCPG
I
X4
YTSHKREDQN
K
X5
YTSHKREDQN
T
X6
F
F
X7
AVILMFWCPGYTSHKREDQN
R
X8
AVILMFWCPG
G
Gly linker or Absence
 
GGGGS or Absence


Therefore, the reference is deemed to anticipate the instant claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Breitbart et al. (WO 2006/109312 A2) in view of STN sequence search and Wang et al. (US 2015/0064169 A1).
Claim 1 is drawn to a peptide as follows.

    PNG
    media_image2.png
    451
    756
    media_image2.png
    Greyscale

Breitbart et al. teach beta-2 glycoprotein derived peptides (Title). Breitbart et al. teach a beta-2 glycoprotein derived peptide is SEQ ID NO: 31 consisting the peptide sequence of SEQ ID NO: 31, ILFSSFLC, (Sequence listing in the last page; claim 5). Breitbart et al. teach a beta-2 glycoprotein derived peptide can be further modified by substitution for a peptide at least 70% homology to the reference peptide (p35, line 1-5).
Breitbart et al. do not explicitly teach a conserved substitution of S to A in a beta-2 glycoprotein derived peptide.
STN sequence search teaches the neutral-weakly hydrophobic amino acids of Ala, Gly, Pro, Ser, and Thr are functionally similar amino acids (p11). Because Breitbart’s comprises the reading on the elected peptide SEQ ID NO: 30 (ILFASFLC) as follows.
SEQ-30
I
L
F
A
S
F
L
C
Breitbart
I
L
F
S
S
F
L
C
STN
 
 
 
AGPST

 
 
 


Breitbart et al. teach the beta-2 glycoprotein derived peptide further comprising a modification by addition of a linker (p38, line 11-14), but Breitbart et al. do not explicitly teach a linker as a glycine linker.
Wang et al. a linker can be a polypeptide GGGGS [0020] with 100% homology to this instant SEQ ID NO: 61. Because both Breitbart et al. and Wang et al. teach a peptide conjugated to a linker, one of ordinary skill in the art would have been suggested to conjugate Breitbart’s beta-2 glycoprotein derived/modified peptide to a linker peptide of GGGGS as taught by Wang et al. [0020], reading on the limitation of claims 1 and 7.
With respect to claim 16, Breitbart et al. teach the composition comprising at least one  beta-2 glycoprotein derived peptide (or its modified homolog peptide) and a pharmaceutically acceptable carrier (p49, line 5-7). Breitbart et al. further teach immune reactivity to β2GPI in humans with the prothrombotic antiphospholipid syndrome; thus, administration of one or more beta-2 glycoprotein derived peptides would satisfy the intended use “to prevent, reduce or inhibit one or more symptoms of antiphospholipid syndrome (APS) in a subject in need”.
One or ordinary skill in the art before the effective filing date would have been taught to modify Breitbart’s peptide with STN sequence search because Breitbart et al. teach a beta-2 glycoprotein derived peptide (SEQ ID NO: 31; ILFSSFLC) can be modified by substitution for a 
 One or ordinary skill in the art before the effective filing date would have been further taught to combine the teachings (Breitbart et al. in view of STN sequence search) with Wang’s peptide linker because Breitbart et al. in view of STN sequence search teach a modified beta-2 glycoprotein derived peptide (ILFASFLC) further comprising a modification by addition of a linker (p38, line 11-14) and Wang et al. teach a linker can be a polypeptide of GGGGS [0020] linked to a peptide. The combination would have reasonable expectation of success because the references teach a peptide conjugated to a linker.  
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2.	Claim 7 is further rejected under 35 U.S.C. 103 as being unpatentable over Breitbart et al. in view of STN sequence search and Wang et al. as applied to claims 1, 7, 16, and further in view of Stewart et al. (WO 2017/025610 A1).
Claim 7 is drawn to a glycine-rich linker as SEQ ID Nos: 1-3, and 60-64.
Breitbart et al. in view of STN sequence search and Wang et al. teach a peptide conjugated to a glycine-rich linker as applied to claims 1, 7, and 16.
Breitbart et al. in view of STN sequence search and Wang et al. do not explicitly teach a glycine-rich linker as GGGGSGGGGSVSR (the elected species of SEQ ID NO: 62).
Stewart et al. teach fusion protein constructs (Abstract). Stewart et al. teach the fusion 1-10 or a glycine-rich linker including (Gly4Ser) 1-10 or its modified homologs [0129].  Stewart et al. show a fusion protein SEQ ID NO: 42 comprising a modified glycine linker as follows, reading on the elected glycine-rich linker species of GGGGSGGGGSVSR (SEQ ID NO: 62) in claim 7.

    PNG
    media_image3.png
    187
    736
    media_image3.png
    Greyscale

One of ordinary skill in the art would have been taught to use Stewart’s modified glycine-rich linker because Breitbart et al. in view of STN sequence search and Wang et al. teach a peptide linked to a glycine-rich linker (e.g., GGGGS), and Stewart et al. teach a glycine-rich linker for protein conjugate can be (GGGGS) 1-10 [0129] or its modified homologous variant comprising GGGGSGGGGSVSR (SEQ ID NO: 42). The combination would have reasonable expectation of success because the references teach glycine-rich linker peptide sequences.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
25-April-2021
/Soren Harward/Primary Examiner, Art Unit 1631